DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H01175538 U.

Independent Claim 1: JP ‘538 discloses a system for operating a harvester, the system comprising: 
an elevator (7) extending between a proximal end (the bottom end of 7) and a distal end (the top end of 7), the elevator configured to carry harvested crops between its proximal and distal ends; 
a storage hopper (5) positioned adjacent to the distal end of the elevator, the storage hopper defining a volume configured to receive the harvested crops discharged from the distal end of the elevator; 
a rotary spreader (8) positioned within the storage hopper, the rotary spreader including a hub (the central shaft of 8) and a plurality of spreader arms (the unnumbered paddles and flights seen in Fig. 1) extending radially outwardly from the hub, the rotary spreader configured to be rotated within the storage hopper to disperse the harvested crops received from the elevator across at least a portion of the volume; and 
a sensor (11) configured to detect a fill level of harvested crops within the volume of the storage hopper, 
wherein an operation of the rotary spreader is controlled based on signals received from the sensor (when the full-up sensor 11 outputs a full signal the operation of motor 9 of the rotary spreader 8 is suspended), as per claim 1.  

Dependent Claims 3-4, 11-14: JP ‘538 further discloses wherein an upper rotating member (the upper gear of 7 seen in Fig. 2) of the elevator (7) defines an elevator axis of rotation around which a looped member (the unnumbered chain carrying paddles 71) of the elevator is rotated at the distal end (the top end of 7) of the elevator, the rotary spreader (8) being positioned within the storage hopper (5) Page 2 of 9relative to the elevator such that an axis of rotation of the rotary spreader (defined by the longitudinal shaft of 8) is located aft of the elevator axis of rotation relative to a forward direction of travel of the harvester (as seen in Figs. 1-2), as per claim 3;
wherein the elevator (7) comprises a plurality of paddles (71) carried by the looped member (the unnumbered chain of 7), an outer end of each paddle passing by an aftmost paddle position (the right-most/rear end position of 71 as seen in Figs. 1-2) as the paddle is rotated past the distal end (the top end of 7) of the elevator, the rotary spreader (8) being positioned within the storage hopper (5) relative to the elevator such that the axis of rotation of the rotary spreader (defined by the longitudinal shaft of 8) is located aft of the aftmost paddle position relative to the forward direction of travel of the harvester (as seen in Figs. 1-2), as per claim 4;
a rotational drive member (9) configured to rotate the hub (the shaft of 8) within the storage hopper (5) and a controller (the “control means”) communicatively coupled to the rotational drive member, the controller being configured to control an operation of the rotational drive member so as to electronically activate and deactivate rotation of the rotary spreader (when the sensor 10 is triggered the control means activates drive member 9; when full-up sensor 11 is triggered the control means suspends drive member 9), as per claim 11;
wherein the controller (the “control means”) is configured to activate the rotary spreader (8) such that the hub (the shaft of 8) is rotated within the storage hopper (5) when the controller determines that the harvester is to be operated within a storage harvesting mode (when sensor 10 is triggered) during which the Page 3 of 9harvested crops expelled from the distal end of the elevator (the top end of 7) are maintained within the volume of the storage hopper without being discharged therefrom, as per claim 12;
wherein the storage hopper defines a discharge opening (inherent in order to empty the hopper 5) through which harvested crops are configured to be discharged, wherein the discharge opening is blocked during operation within the storage harvesting mode (the opening must inherently be blocked in order for sensors 10, 11, 12 to be triggered by accumulated crops in hopper 5) such that the harvested crops expelled from the distal end of the elevator (the top end of 7) are maintained within the volume of the storage hopper, as per claim 13;
wherein the controller (the “control means”) is configured to activate the rotary spreader (8) when a fill level of (at 10) harvested crops contained within the volume of the storage hopper (5) reaches or exceeds a fill level threshold (the height defined by 10), as per claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘538.

Dependent Claim 15: The device is disclosed as applied above. However, JP ‘538 fails to disclose wherein the rotary spreader is configured to be linearly actuated to adjust the position of the rotary spreader within the storage hopper, as per claim 15.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide linear adjustability for the rotary spreader since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. 

Claims 2, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘538 in view of Rowland-Hill 3,742,686.

Dependent Claim 2: JP ‘538 further discloses the rotary spreader (8) being configured to disperse the harvested crops away from the forward end of the storage hopper (5) and towards the rear end of the storage hopper (see JP ‘538’s annotated Fig. 1 below, after discharge of the crop from the elevator 7, the split auger flighting receives and conveys crop material toward a rear end of the storage hopper as indicated by the right-side arrow), as per claim 2.
However, JP ‘538 fails to disclose wherein the storage hopper extends between a forward end positioned closest to the distal end of the elevator and a rear end positioned further away from the distal end of the elevator, as per claim 2.
Rowland-Hill discloses a similar harvester wherein the storage hopper (36) extends between a forward end positioned closest to the distal end (the top end of elevator 46 as seen in Fig. 1) of the elevator (46) and a rear end positioned further away from the distal end of the elevator (as seen in Fig. 1, the hopper front end is closer to the top discharge end of the elevator than the bottom end of the elevator), as per claim 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the discharge end of the elevator nearer to the front of the hopper in light of Rowland-Hill’s disclosure that such an arrangement is old and known in the art and, furthermore, since it has been held that rearranging parts of an invention involves only routine skill in the art.

    PNG
    media_image1.png
    281
    490
    media_image1.png
    Greyscale



Independent Claim 21: JP ‘538 discloses a system for operating a harvester, the system comprising: 
an elevator (7) extending between a proximal end (the bottom end of 7) and a distal end (the top end of 7), the elevator configured to carry harvested crops between its proximal and distal ends; 
a storage hopper (5) positioned adjacent to the distal end of the elevator, the storage hopper defining a volume configured to receive the harvested crops discharged from the distal end of the elevator; and 
a rotary spreader (8) positioned within the storage hopper, the rotary spreader configured to be rotated within the storage hopper to disperse the harvested crops received from the elevator across at least a portion of the volume; and 
the storage hopper including a bottom side extending between the forward and rear ends of the storage hopper, the rotary spreader being positioned vertically above the bottom side of the storage hopper such that the harvested crops dispersed by the rotary spreader can accumulate within a portion of the storage hopper located vertically below the rotary spreader (as seen between Figs. 1-2), as per claim 21. 
However, JP ‘538 fails to disclose wherein the storage hopper extends between a forward end positioned closest to the distal end of the elevator and a rear end positioned further away from the distal end of the elevator, as per claim 21.
Rowland-Hill discloses a similar harvester wherein the storage hopper (36) extends between a forward end positioned closest to the distal end (the top end of elevator 46, as seen in Fig. 1) of the elevator (46) and a rear end positioned further away from the distal end of the elevator (as seen in Fig. 1, the hopper front end is closer to the top discharge end of the elevator than the bottom end of the elevator), as per claim 21.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the discharge end of the elevator nearer to the front of the hopper in light of Rowland-Hill’s disclosure that such an arrangement is old and known in the art and, furthermore, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Dependent Claims 22-24: JP ‘538 further discloses the rotary spreader (8) includes a hub (the center shaft of 8) and a plurality of spreader arms (the unnumbered paddles and flights seen in Fig. 1) extending radially outwardly from the hub, as per claim 22;
wherein the rotary spreader (8) is configured to disperse the harvested crops away from the forward end of the storage hopper (5) and towards the rear end of the storage hopper to increase an amount of the harvested crops that accumulate within the storage hopper vertically below the rotary spreader at a location adjacent to the rear end of the storage hopper (see JP ‘538’s annotated Fig. 1 above, after discharge of the crop from the elevator, the split auger flighting receives and conveys crop material toward a rear end of the storage hopper as indicated by the right-side arrow), as per claim 23;
wherein the operation of the rotary spreader (8) is controlled based on signals received from the sensor (at 10) such that the rotary spreader is rotated within the storage hopper (5) when the fill level of harvested crops contained within the volume of the storage hopper reaches or exceeds a fill level threshold (the height defined by 10), as per claim 24.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘538 in view of McConnell 4,842,126.

Dependent Claim 8: The device is disclosed as applied above. However, McConnell fails to disclose wherein the spreader arms are formed from a flexible material, as per claim 8.
McConnell discloses an auger (22, 23) similar to a rotary spreader wherein the spreader arms (23) are formed from a flexible material (col. 3, 53-58), as per claim 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible spreader arms as taught by McConnell on the rotary spreader of JP ‘538 in order to prevent injury to an operator and damage to the spreader if a rigid object is encountered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        April 28, 2022